



Exhibit 10.2


FIRST AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT AGREEMENT (this
“Amendment”), dated as of June 29, 2018, is by and among iROBOT CORPORATION, a
Delaware corporation (the “Borrower”) and BANK OF AMERICA, N.A. (the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Reimbursement Agreement.




W I T N E S S E T H


WHEREAS, the Borrower and the Lender are parties to that certain Amended and
Restated Reimbursement Agreement, dated as of December 20, 2013 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Reimbursement Agreement”);


WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed,
on the terms set forth herein, to extend the maturity date of the Reimbursement
Agreement to June 30, 2023 and to make certain other amendments as set forth
herein; and


WHEREAS, the Lender is willing to make such amendments to the Reimbursement
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO REIMBURSEMENT AGREEMENT
1.New Definitions. The following definitions are hereby added to Section 1.01 of
the Reimbursement Agreement in the appropriate alphabetical order:


““Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.”
““Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”
““Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.”
““Designated Jurisdiction” means any country or territory to the extent that
such country or territory is the subject of any Sanction.”
““Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.”





--------------------------------------------------------------------------------





2.Amendments to Definitions.


(a)The definitions set forth below shall replace such corresponding definitions
set forth in Section 1.01 of the Reimbursement Agreement in their entirety:


““Attorney Costs” means and includes all reasonable documented fees, expenses
and disbursements of any law firm or other external counsel.”
““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to the interest
rate floors set forth therein; provided that if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.”


““Commitment” means the obligation of the Lender to make L/C Credit Extensions
hereunder in an aggregate principal amount at any one time not to exceed the
amount set forth on the Commitment Schedule attached hereto, as such amount may
be adjusted from time to time in accordance with this Agreement.”
““ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.”
““Eurodollar Rate” means:


(a)    for any interest period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such interest period, for Dollar
deposits (for delivery on the first day of such interest period) with a term
equivalent to such interest period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;


provided that: (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.”
““Lending Office” means, as to the Lender, the office or offices of such Person
described as such in such Person’s Administrative Questionnaire, or such other
office or offices as such Person may





--------------------------------------------------------------------------------





from time to time notify the Borrower of in writing; which office may include
any Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.”
““Maturity Date” means June 30, 2023.”  
““Permitted Acquisition” means an acquisition of the capital stock or the
property of another Person, whether or not involving a merger or consolidation
with such other Person by the Borrower (so long as the Borrower is the surviving
entity) or any Subsidiary of the Borrower.”
““Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
the Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.”
3.Unused Fee. Clause (a) of Section 2.04 of the Reimbursement Agreement is
hereby amended in its entirety as follows:


“(a) Unused Fee. Borrower shall maintain cash and cash equivalents on deposit
with the Administrative Agent, including but not limited to fixed income assets
managed by the Administrative Agent’s Global Liquidity Investment Solutions
(GLIS) team, equal to at least Fifty Million ($50,000,000.00) Dollars (the
“Compensating Balances”). If the Borrower fails to maintain the Compensating
Balances, the Borrower shall pay during such quarter an unused fee (“Unused
Fee”) equal to the amount shown in the pricing grid in the definition of
Applicable Rate times the difference between the Commitment and the average
Total Outstandings during the quarter. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.”


4.LIBOR Successor Rate. Section 3.02 of the Reimbursement Agreement is hereby
amended by inserting a new clause (c) therein as follows:


“(c) LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Lender determines (which
determination shall be conclusive absent manifest error), or the Borrower
notifies the Lender that the Borrower has determined, that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested interest period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Lender has made a public statement identifying a specific
date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Lender or receipt by
the Lender of such notice, as applicable, the Lender and the Borrower may amend
this Agreement to replace LIBOR





--------------------------------------------------------------------------------





with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Lender shall have posted such proposed amendment to all
Lenders and the Borrower.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Lender will promptly so notify the Borrower.  Thereafter,
(x) the obligation of the Lenders to make or maintain Eurodollar Rate Loans
shall be suspended, (to the extent of the affected Eurodollar Rate Loans or
interest periods), and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or interest periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Lender designates to determine LIBOR (or such other commercially available
source providing such quotations as may be designated by the Lender from time to
time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate and
interest period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Lender, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Lender in a manner substantially
consistent with market practice (or, if the Lender determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Lender determines in consultation
with the Borrower).”
5.ERISA Matters. Section 5.12 of the Reimbursement Agreement is hereby amended
by inserting a new clause (d) therein, as follows:
“(d)     The Borrower represents and warrants that the Borrower is not and will
not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the repayment of a L/C Borrowing or payment of any fees, expenses or other
amounts, if any, payable by the Borrower to the Lender pursuant to this
Agreement.”







--------------------------------------------------------------------------------





6.“Know Your Customer” and Beneficial Ownership Matters. A new Section 5.18 is
hereby added to Article V of the Reimbursement Agreement to read as follows:


“5.18.    “Know Your Customer” and Beneficial Ownership Matters.


To provide, promptly following any request therefor, information and
documentation reasonably requested by the Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.”


7.
Sanctions Concerns and Anti-Corruption Laws.



(a)
A new Section 5.19 is hereby added to Article V of the Reimbursement Agreement
to read as follows:



“5.19.    Sanctions Concerns and Anti-Corruption Laws.


(a)Sanctions Concerns. The Borrower is not and, to the knowledge of the Borrower
and its Subsidiaries, no director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.


(b)Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted their
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.”


(b)
A new Section 6.12 is hereby added to Article VI of the Reimbursement Agreement
to read as follows:



“6.12     Anti-Corruption Laws. Conduct its business in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions and maintain
policies and procedures designed to promote and achieve compliance with such
laws.”


(c)
A new Section 7.13 is hereby added to Article VII of the Reimbursement Agreement
to read as follows:



“7.13. Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender or otherwise) of Sanctions.”


(d)
A new Section 7.14 is hereby added to Article VII of the Reimbursement Agreement
to read as follows:



“7.14    Anti-Corruption Laws. Directly or indirectly, use any Credit Extension
or the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices





--------------------------------------------------------------------------------





Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.”


8.Amendment to Section 9.08. Section 9.08 of the Reimbursement Agreement is
hereby amended by inserting the following new sentence at the end thereof:


“In addition, the Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Lender in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.”


9.Amendment to Section 9.18. Section 9.18 of the Reimbursement Agreement is
hereby amended and restated in its entirety to read as follows:


“The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further, without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.”
10.New Schedule. A new Commitment Schedule shall be added to the Reimbursement
Agreement as set forth on Schedule 1 hereto.


11.Amended Schedules. Schedules 5.13, 7.01 and 7.03 of the Reimbursement
Agreement are hereby amended and restated in their entirety as set forth on
Schedule 2 hereto.


ARTICLE II
CONDITIONS TO EFFECTIVENESS
1.     Closing Conditions. This Amendment shall become effective as of the first
date set forth above (the “First Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Lender):


(a)
Executed Loan Documents. The Lender shall have received a copy of this Amendment
duly executed by a Responsible Officer of the Borrower and the Lender.



(b)
Approval. The Lender shall have received such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower as the Lender shall have reasonably requested
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which the Borrower is a party.






--------------------------------------------------------------------------------







(c)
Certificates. The Lender shall have received such documents and certifications
as the Lender shall have reasonably requested to evidence that the Borrower is
duly organized or formed, and that the Borrower is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.



(d)
Legal Opinion. The Lender shall have received a favorable opinion of Goodwin
Proctor LLP, counsel for the Borrower, dated the First Amendment Effective Date
and addressed to the Lender which shall be in form and substance reasonably
satisfactory to the Lender.



(e)
Default. After giving effect to this Amendment, no Default shall exist.



(f)
Fees and Expenses. The Lender shall have received from the Borrower such other
fees, costs and expenses reasonably incurred or that are payable in connection
with the consummation of the transactions contemplated hereby, including,
without limitation, reasonable documented attorneys’ fees in connection with the
development, preparation, execution and delivery of this Amendment.



(g)
Beneficial Ownership Certification. At least one day prior to the First
Amendment Effective Date, if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, the Borrower shall deliver a
Beneficial Ownership Certification in relation to the Borrower.



(h)
Other. The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent shall
have reasonably requested.



ARTICLE III
MISCELLANEOUS
1.Amended Terms. On and after the First Amendment Effective Date, all references
to the Reimbursement Agreement in each of the Loan Documents shall hereafter
mean the Reimbursement Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Reimbursement Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.


2.FATCA. For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of this
Amendment, the Borrower and the Lender shall treat the Reimbursement Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


3.Representations and Warranties of the Borrower. The Borrower represents and
warrants as follows:
(a)The execution, delivery and performance of this Amendment (i) have been duly
authorized by all necessary corporate or other organizational action by the
Borrower, (ii) do not and will not contravene the terms of any of Borrower’s
Organization Documents; (iii) do not and will not conflict with or result in any
material breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which
Borrower is a party or affecting Borrower or the properties of Borrower or any
of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which





--------------------------------------------------------------------------------





Borrower or its property is subject; or (iv) do not and will not violate any
Law, except in each case referred to in clause (iii)(A) or (iv), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


(b)The execution, delivery and performance of this Amendment will, and the
Reimbursement Agreement does, result in a legal, valid and binding obligation of
the Borrower, enforceable against it in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other requirements of law affecting creditors’
rights generally and by general principles of equity.


(c)The execution, delivery and performance by the Borrower of this Amendment
does not require any approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person.


(d)The representations and warranties contained in Article V of the
Reimbursement Agreement are true and correct in all material respects (or, if
any such representation or warranty is by its terms qualified by concepts of
materiality, such representation or warranty shall be true and correct in all
respects) as of the date hereof, both before and after giving effect to this
Amendment, as though made on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.


(e)Both before and after giving effect to this Amendment, no Default under the
Reimbursement Agreement has occurred and is continuing.


(f)As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.


4.Reaffirmation of Obligations. The Borrower hereby ratifies the Reimbursement
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Reimbursement Agreement applicable to it and (b) that it is responsible for
the observance and full performance of its respective Obligations.


5.Loan Document. This Amendment shall constitute a Loan Document under the terms
of the Reimbursement Agreement.


6.Expenses. The Borrower agrees to pay all reasonable costs and expenses of the
Lender in connection with the development, preparation, execution and delivery
of this Amendment, including without limitation the reasonable documented fees
and expenses of the Lender’s legal counsel.


7.Further Assurances. The Borrower agrees to promptly take such action, upon the
reasonable request of the Lender, as is necessary to carry out the intent of
this Amendment.


8.Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


9.Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”)





--------------------------------------------------------------------------------





shall be effective as delivery of a manually executed counterpart of this
Agreement. Without limiting the foregoing, upon the request of any party, such
fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.


10.[Reserved.]


11.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.


12.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


13.Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.15 and 10.16 of the Reimbursement Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]













































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


 
 
iRobot Corporation
 
 
 
 
 
 
 
 
By: /s/ Alison Dean
 
 
Name: Alison Dean
 
 
Title: EVP, Chief Financial Officer and Treasurer


















































































--------------------------------------------------------------------------------









 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By: /s/ Scott W. Vokey
 
 
Name: Scott W. Vokey
 
 
Title: Senior Vice President






















































































--------------------------------------------------------------------------------









Schedule 1
Commitment Schedule
Lender
Commitment
Bank of America, N.A.
$5,000,000
Total
$5,000,000






































































































--------------------------------------------------------------------------------









Schedule 2
See attached.





